DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Son et al. (US Pub. 20110074743) teaches (in figures 1-6) a display panel comprising: a display region (D) in which a plurality of pixels is arranged (paragraph 23); a plurality of supply circuits (ST1-STn) arranged side by side in a first direction (vertical direction as shown in figure 1) along a periphery of the display region and configured to supply scanning signals to the pixels (paragraph 30); a plurality of first signal lines (CTL1-CTL4) each extending in the first direction, arranged side by side in a second direction (horizontal direction as shown in figures 1-3) intersecting with the first direction, and configured to supply prescribed signals to the supply circuits (paragraph 29); and a plurality of second signal lines (CU1-CUn) each connecting the first signal lines to the supply circuits and configured to supply the prescribed signals to the supply circuits (paragraph 29), wherein; a portion of the plurality of second signal lines have portions (ZL) which extend in areas (area occupied by ZL) where the portion the second signal lines overlap a portion of the plurality of first signal lines to which the portion of the plurality of second signal lines are connected, each of the plurality of first signal lines has a plurality of slits (OPH and A)  aligned in the first direction and the second direction, the slits each having a rectangular shape, and each of the portions of the plurality of second signal lines extends along the slits to pass between the slits, and overlaps edge portions of the 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which each of the portions of the plurality of second signal lines surrounds one of the slits on three sides thereof in combination with the other required elements of claim 1. 
Claims 2, 3, 6, and 7 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 4-7 of applicant’s response, filed 02/08/2021, with respect to claims 1-3, 6, and 7 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-3, 6 and 7 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871